IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


T.M. AND BRENDA TINKHAM                     : No. 525 EAL 2019
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
JANSSEN PHARMACEUTICALS                     :
INC.;JOHNSON & JOHNSON; JANSSEN             :
RESEARCH & DEVELOPMENT, LLC; AND            :
EXCERPTA MEDICA, INC.;AND ELSEVIER          :
INC.                                        :
                                            :
                                            :
PETITION OF: JANSSEN                        :
PHARMACEUTICALS INC., JOHNSON &             :
JOHNSON; JANSSEN RESEARCH                   :
DEVELOPMENT, LLC                            :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.